Case 1:19-cv-09035-DLC Document 92-1 Filed 03/06/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SPIN MASTER, LTD.,,
Plaintiff,
v.
E. MISHAN & SONS, INC.,

Defendant.

 

E, MISHAN & SONS, INC,,
Counterclaim Plaintiff,
v,

SPIN MASTER, LTD.;
JOHN AND JANE DOES 1-10,

Counterclaim Defendants.

 

 

DENISE COTE, District Judge:

Pursuant to a stipulation of the Parties,

IT IS HEREBY ORDERED:

Case No, 1:19-cv-09035-DLC

[PROPOSED] ORDER

 

 

 

1. This action is dismissed with prejudice pursuant to Rule 41(a)(1)(ii) of the Federal Rules of

Civil Procedure;

2. Each Party shall bear its own attorneys’ fees and costs,

3. The preliminary injunction Order entered on December 6, 2019 (ECF No, 62) shall have no

further effect,

Se ceclanall
aia LA

/ V4 /e

 
Case 1:19-cv-09035-DLC Document 92-1 Filed 03/06/20 Page 2 of 2

Dated: New York, New York
March ___. 2020

 

DENISE COTE
United States District Judge

 

 

 

 
